Bond, J.
Frederick Kroeger executed a warranty deed to the premises in dispute to Mrs. Winkelmeier, on the fourteenth of January, 1898. Prior to this conveyance defendants were in possession of the property as the tenants of the grantor upon an agreement to pay rent, in advance, at the rate of $20 per month. The grantee immediately exhibited her deed to the *120tenants and demanded rent due for the month of January, which was refused. The defendants also refusing to attorn to her, she, thereupon, on the eighteenth of January, 1898, brought an action before a justice of the peace, claiming rent and restitution of the premises. The defendants filed an answer, denying their obligation to pay rent, and refusing to attorn to plaintiff. Prom a judgment in plaintiff’s favor in the justice’s court, the defendants prosecuted an appeal to the circuit court, where the cause was submitted to the court without a jury. After hearing evidence of the foregoing facts, the court, over defendant’s objection and exception, permitted plaintiff to amend her complaint so as to show that plaintiff had acquired the property by deed from Frederick Kroeger and wife and that defendants had rented such property from Frederick Kroeger at the rate of $20 per month, payable in evidence. Thereupon the court gave judgment in favor of plaintiff for $70, as the rent for the property in dispute, and also for the possession of the premises. Defendant appealed to this court.

G?oAposEses??ontlotl ant with outstanding lease.

The judgment can not be sustained under the facts shown in this record. A landlord is entitled to an action against his tenant for rent in arrears, or the restitution of the premises, or both, upon the refusal to pay accrued rent upon the demand of the landlord or his agent. Neiner v. Altemeyer, 68 Mo. App. loc. cit. 247; R. S. 1889, sec. 6392 et seq. A grantee or purchaser of property subject to an outstanding lease is entitled upon the exhibition of his deed or muniment of title to the tenant, to recover possession of the premises, if the tenant tails or retases to pay the rent upon the £eman(j purc^aseri 1889, sec. 6397 et seq. Upon such failure or refusal the purchaser may institute an action for possession only *121of the premises in dispute, and may recover to that extent. Duke v. Compton, 49 Mo. App. 304; Anselm v. Groby, 62 Mo. App. loc. cit. 423. In- the case at bar the learned circuit judge erred in rendering a judgment for rent. The undisputed evidence shows that defendants never at any time attorned to plaintiff or recognized her as their landlord. She can not, therefore, recover in the present action anything except the restitution of the premises.
The judgment is reversed and the cause remanded with directions to try the cause in conformity with this opinion. All concur. Judge Biggs is of the opinion that the cause should not be remanded.